Citation Nr: 1130673	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-43 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1942 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board observes the Veteran requested a videoconference hearing before the Board, and this hearing was scheduled for May 2011.  However, the Veteran failed to appear for this hearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection for bilateral hearing loss and recurrent tinnitus is warranted as directly due to his active service.  Specifically, the Veteran contends that his military occupation as a munitions worker exposed him to a great deal of acoustic trauma, causing his current hearing loss.

During the development of the instant claim, the Veteran was scheduled for a VA contract examination in July 2008.  However, due to the Veteran's dementia, audiometric testing could not be conducted, and the Veteran was referred for "Master ABR" diagnostic testing.  While such testing was performed in July 2008, which indicated the Veteran suffers from bilateral hearing loss for VA purposes (see 38 C.F.R. § 3.385), no etiological opinion was offered.  

Even though the July 2008 "Master ABR" testing was not scheduled as a VA examination, the Board observes this diagnostic testing was provided upon the recommendation of the July 2008 VA contract examiner.  As such, the Board finds that VA erred in not soliciting an etiological opinion from the audiologist who conducted the "Master ABR" diagnostic testing.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current bilateral hearing loss and/or recurrent tinnitus is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Forward the Veteran's claims file to the VA audiologist who conducted the July 2008 "Master ABR" diagnostic testing or, if he is unavailable, to another qualified VA audiologist for an opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and recurrent tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this REMAND.  After reviewing the record, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current bilateral hearing loss and/or recurrent tinnitus is etiologically related to the Veteran's active service.

A detailed rationale should be offered for any opinion provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


